Title: To Alexander Hamilton from William Ellery, 4 September 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Colles Offe. [Newport, Rhode Island] Sept. 4 1792

Since writing the long letter on the preceeding pages I find a case will probably occur in this Custom house altogether new, and in which unless I am early favoured with your direction I may incurr censure embarrassment and expence. The case may be stated thus. A is indebted by bond to the United States for duties, the day of payment arrives, instead of discharging the debt he suffers a prosecution. After the commencement of the prosecution he executes a bill of sale of the cargo on board a vessel abroad to B. She arrives in this Port, the bond still unpaid. The master produces a manifest in which it is expressed that A is the owner of the Vessel, and that the Cargo is consigned to him. The Vendee appears at the Custom-house produces his bill of sale and demands an entry of the Cargo as his property, at the same time offering to give bond for the duties on said Cargo &c. Is B by his Bill of sale entitled to such entry?
But throwing the circumstances of the unpaid Bond out of the question, please to inform me, whether a bill of sale of goods abroad, entitled the Vendee to an Entry thereof on their importation, on his own account and not as agent to the Vendor, giving bond to pay the duties, and otherwise complying with the Law?
If transfers of goods abroad will give to the persons to whom they are transferred a right to the entry thereof on importation not as agents to the Vendor but on their own account, the Law which deprives Obligors of credit who do not pay their bonds in time may be easily avoided by such transfers; but if bills of sale will confer the right mentioned it is conceived that it would be imprudent for a Collector to refuse an entry to a vendee on a supposition that there might be a collusion between the vendor & vendee to avoid the Law referred to; for if that should be the intention, such Collector might expect to be prosecuted, and in that case, as it is not an easy matter, where Custom Houses officers are not parties to a suit to prove collusion, he might expect to be saddled with damages and Cost. Hoping for an early answer to the foregoing questions, and your direction
I am   Sir   Yr. most obedt. servt.
Wm Ellery Colle
A Hamilton Esqre
Secry Treasy.
